Citation Nr: 1220757	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction in evaluation of left knee instability from 10 percent to 0 percent, effective June 1, 2010, was proper.

2.  Entitlement to a rating in excess of 10 percent for left knee tendonitis with degenerative changes prior to December 4, 2006.

3.  Entitlement to a separate rating in excess of 10 percent for left knee instability prior to December 4, 2006.

4.  Entitlement to a rating in excess of 10 percent for left knee tendonitis with degenerative changes from May 1, 2007, to April 7, 2008.

5.  Entitlement to a separate rating in excess of 10 percent for left knee instability from May 1, 2007, to April 7, 2008.

6.  Entitlement to a rating in excess of 10 percent for left knee tendonitis with degenerative changes from August 1, 2008, to July 31, 2011.

7.  Entitlement to a separate rating in excess of 10 percent for left knee instability from August 1, 2008, to July 31, 2011.

8.  Entitlement to a rating in excess of 30 percent for left knee tendonitis with degenerative changes since November 1, 2011.

9.  Entitlement to a separate rating in excess of 10 percent for left knee instability since November 1, 2011.

10.  Entitlement to a rating in excess of 10 percent for right knee internal derangement with degenerative changes.

11.  Entitlement to a separate rating in excess of 10 percent for right knee instability prior to March 16, 2010.

12.  Entitlement to a separate rating in excess of 20 percent for right knee instability since March 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to November 1986 and August 1991 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied claims for increased ratings for left knee tendonitis with degenerative changes and right knee internal derangement with degenerative changes.  The Veteran perfected an appeal of these determinations.

In a prior April 2007 rating decision, the RO granted a temporary total evaluation for left knee tendonitis with degenerative changes for convalescence following surgery, effective December 4, 2006, to April 30, 2007.  Then, in an October 2008 rating decision, the RO granted another temporary total evaluation for the left knee disability for convalescence following surgery, effective April 8, 2008, to July 31, 2008.  Given the above, the left knee issues on appeal have been characterized as reflected on the title page.

In December 2008, jurisdiction over the case was transferred to the RO in Nashville, Tennessee.  

In a March 2010 rating decision, the RO reduced the evaluations of left and right knee instability from 10 percent to 0 percent each, effective June 1, 2010.  Then, in a July 2010 rating decision, the RO determined that the reduction in evaluation of right knee instability was not warranted and not only restored the 10 percent rating but also increased the rating to 20 percent, effective March 16, 2010.  

In July 2011, the Veteran testified during a hearing before the undersigned at the RO.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence regarding upcoming surgery on the left knee.  In August 2011, he submitted the additional evidence.  Although he did not waive RO review of this evidence, as will be seen below, the evidence pertains to a period of convalescence during which a temporary total evaluation has been assigned.  Thus, the evidence is not pertinent to a time period on appeal and remand for the issuance of a supplemental statement of the case (SSOC) is not necessary.  

In a November 2011 rating decision, the RO granted another temporary total evaluation for the left knee disability for convalescence following surgery, effective August 1, 2011, to October 31, 2011, and then assigned a 30 percent rating from November 1, 2011.  Given the above, the left knee issues on appeal have been further characterized as reflected on the title page.

The Board notes that the Veteran has not properly perfected an appeal with respect to the increased rating claims for left and right knee instability, to include whether the reduction in evaluation of left knee instability from 10 percent to 0 percent, effective June 1, 2010, was proper.  However, as these issues are part and parcel of the claims for increased ratings for the knee disabilities on appeal, the Board will take jurisdiction over them, as reflected on the title page.  

In September 2011, prior to transfer of the record to the Board, medical records from the Mountain Home VA Medical Center (VAMC) were added to the claims file.  The Veteran's Virtual VA file shows that additional records from this VAMC were obtained in November 2011.  In February 2012, the Board asked the Veteran's representative to determine whether the Veteran wishes to waive initial review of this evidence by the RO.  In an April 2012 statement, the representative expressed the Veteran's intent to waive RO review of all of the above evidence.

The issues of entitlement to a rating in excess of 30 percent for left knee tendonitis with degenerative changes since November 1, 2011; a separate rating in excess of 10 percent for left knee instability since November 1, 2011; a rating in excess of 10 percent for right knee internal derangement with degenerative changes; and a separate rating in excess of 20 percent for right knee instability since March 16, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2010 rating decision and July 2010 statement of the case reflect that the RO failed to properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  

2.  From the May 31, 2006, date of claim to December 3, 2006, the Veteran's left knee tendonitis with degenerative changes had been manifested by flexion limited to 90 degrees and extension limited to 30 degrees.

3.  From the May 31, 2006, date of claim to December 3, 2006, the Veteran's left knee instability had been manifested by no more than slight recurrent subluxation or lateral instability.

4.  From May 1, 2007, to April 7, 2008, the Veteran's left knee tendonitis with degenerative changes had been manifested by flexion limited to 120 degrees and extension limited to 0 degrees.

5.  From May 1, 2007, to April 7, 2008, the Veteran's left knee instability had been manifested by no more than slight recurrent subluxation or lateral instability.

6.  From August 1, 2008, to July 31, 2011, the Veteran's left knee tendonitis with degenerative changes had been manifested by flexion limited to at most 64 degrees and extension limited to at most 8 degrees.

7.  From August 1, 2008, to July 31, 2011, the Veteran's left knee instability had been manifested by no more than slight recurrent subluxation or lateral instability.

8.  From the May 31, 2006, date of claim to March 15, 2010, the Veteran's right knee instability more nearly approximated moderate lateral instability.



CONCLUSIONS OF LAW

1.  The reduction in evaluation of left knee instability from 10 percent to 0 percent, effective June 1, 2010, was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.344 (2011).

2.  From May 31, 2006, to December 3, 2006, the criteria for a 40 percent rating, but no higher, for left knee tendonitis with degenerative changes has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

3.  From May 31, 2006, to December 3, 2006, the criteria for a separate rating in excess of 10 percent for left knee instability has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2011).

4.  From May 1, 2007, to April 7, 2008, the criteria for a rating in excess of 10 percent for left knee tendonitis with degenerative changes has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5260, 5261 (2011).

5.  From May 1, 2007, to April 7, 2008, the criteria for a separate rating in excess of 10 percent for left knee instability has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2011).

6.  From August 1, 2008, to July 31, 2011, the criteria for a rating in excess of 10 percent for left knee tendonitis with degenerative changes has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5260, 5261 (2011).

7.  From August 1, 2008, to July 31, 2011, the criteria for a separate rating in excess of 10 percent for left knee instability has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2011).

8.  From May 31, 2006, to March 15, 2010, the criteria for a separate 20 percent rating, but no higher, for right knee instability has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice on  how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In light of the Board's favorable determination with respect to the reduction in evaluation of left knee instability, no further discussion of VCAA compliance is needed at this time.  

As for the claims for increase, the Veteran was sent a letter in September 2006 that addressed all notice elements and was issued prior to the initial RO decision in these matters.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a Board hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Reduction

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e)  (2011). 

In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324   (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2011).   The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  

The above requirements do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

From a procedural standpoint, the Veteran's left knee instability was properly reduced.  The RO prepared a rating decision proposing the reduction in June 2007.  The rationale behind the proposed reduction was set forth in that rating decision.  The Veteran requested and was afforded a hearing.  The RO then issued a rating decision reducing the evaluation in March 2010.  Thus, the Veteran received proper notice and the benefit of other measures under 38 C.F.R. § 3.105(e).

In the March 2010 rating decision, the RO reduced the evaluation of left knee instability from 10 percent to 0 percent, effective June 1, 2010.   The 10 percent rating had been assigned by the RO in a December 2004 rating decision and was effective from June 8, 2004.  Thus, the rating had been in effect for more than 5 years, and the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

In this case, the reduction in evaluation was based in large part on a May 2007 VA examination report showing no findings of left knee instability.  The examiner noted that there was no clinical evidence of instability of the left knee and no arthroscopic evidence of ligamental instability of the left knee.

The Veteran's left knee instability has been evaluated under Diagnostic Code 5257, 38 C.F.R. § 4.71a (2011).  Under this code, slight impairment of the knee with recurrent subluxation or lateral instability warrants a 10 percent rating, moderate impairment warrants a 20 percent rating, and severe impairment warrants a maximum 30 percent rating.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2011).

The RO reduced the Veteran's evaluation based in large part on the May 2007 VA examination report, which reflects no instability of the left knee.  As noted above, the rating for the disability on appeal had been in effect for more than 5 years.  Thus, the provisions of 38 C.F.R. §§ 3.344(a) and (b) apply.  However, the March 2010 rating decision and July 2010 statement of the case reflect that the RO failed to properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether an improvement in the disability actually occurred, or that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011).  See also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The RO also based the reduction on only one examination even though the disorder may be subject to periodic or episodic improvement.  Further, the examination relied upon was conducted three years prior to the effective date of the reduction.

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the reduction in evaluation of left knee instability from 10 percent to 0 percent was not proper is void ab initio.  Thus, the 10 percent rating under Diagnostic Code 5257 must be restored, effective June 1, 2010.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.



When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Left Knee Disabilities

The Veteran is seeking increased ratings for his left knee disabilities, characterized separately as tendonitis and instability.  He filed his claims on May 31, 2006.

As indicated in the introduction, the Veteran underwent surgery on his service-connected left knee on December 4, 2006, April 8, 2008, and August 1, 2011, and temporary total evaluations have been assigned accordingly.  Also as indicated in the introduction, the evaluation of his disabilities since November 1, 2011, will be addressed in the remand portion of the decision below.  As for the evaluation of his disabilities prior to that time, the Board notes that he testified during the July 2011 Board hearing that his knee disabilities had worsened since the last VA examination in May 2007 and that that examination was inadequate because the examiner did not use a goniometer during range of motion testing.  Although the findings of that examination are now five years old and normally would warrant reexamination, especially in light of his contention as to the inadequacy of the examination, as he has undergone two surgeries since the May 2007 examination, the Board observes that current examination would not elicit the status of his disabilities prior to the two surgeries.  Thus, the Board will proceed with the evaluation of his disabilities for the period prior to August 1, 2011, without further examination.

The Veteran's left knee tendonitis with degenerative changes has been rated under Diagnostic Code 5010-5024, 38 C.F.R. § 4.71a (2011), and is thus rated on the basis of residuals under Diagnostic Code 5024 for tenosynovitis.  See 38 C.F.R. § 4.27 (2011).  



Diagnostic Code 5024 provides that the disability will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a 0 percent rating requires limitation of flexion to 60 degrees, a 10 percent rating requires limitation of flexion to 45 degrees, a 20 percent rating requires limitation of flexion to 30 degrees, and a 30 percent rating requires limitation of flexion to 15 degrees.  Id.

Under Diagnostic Code 5261, a 0 percent rating requires limitation of extension to 5 degrees, a 10 percent rating requires limitation of extension to 10 degrees, a 20 percent rating requires limitation of extension to 15 degrees, a 30 percent rating requires limitation of extension to 20 degrees, a 40 percent rating requires limitation of extension to 30 degrees, and a 50 percent rating requires limitation of extension to 45 degrees.  Id.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  Plate II, 38 C.F.R. § 4.71 (2011). 

Separate ratings may be assigned based on limitation of flexion and limitation of extension of the same knee joint under Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  VAOPGCPREC 09-04 (September 17, 2004). 

The Veteran's left knee instability has been rated under Diagnostic Code 5257, 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Separate ratings may be assigned under Diagnostic Code 5257 for other knee impairment or 5258-5259 for cartilage impairment, and Diagnostic Code 5010, where there is x-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  As indicated above, the criteria for Diagnostic Code 5257 essentially addresses the same criteria as Diagnostic Codes 5258 and 5259.  Thus, as in this case, when the Veteran is already rated under Diagnostic Code 5257, application of Diagnostic Code 5258 or 5259 for another would result in prohibited pyramiding.  38 C.F.R. § 4.14 (2011).

A.  Prior to December 4, 2006

Prior to December 4, 2006, the Veteran's left knee tendonitis with degenerative changes had been rated as 10 percent.  The RO assigned this 10 percent rating for painful limited motion of the left knee based on a March 2004 VA examination report showing extension to 0 degrees and flexion to 110 degrees with pain beginning at 80 degrees.

After a careful review of the record, the Board finds that an increased 40 percent rating is warranted for the Veteran's left knee tendonitis with degenerative changes from the May 31, 2006, date of claim to December 3, 2006.  

The pertinent evidence of record consists of a November 2006 VA treatment note showing 90 degrees of flexion and 30 degrees of extension.  The examiner noted that the limitation of extension was secondary to weakness.  

Given the above, although the limitation of flexion finding is noncompensable under Diagnostic Code 5260, extension limited to 30 degrees warrants a 40 percent rating under Diagnostic Code 5261.  As there is no evidence of extension limited to 45 degrees, an even higher rating is not warranted.  As flexion was limited only to 90 degrees, which fails to even meet the criteria for a 0 percent rating, neither a rating in excess of 10 percent nor a separate compensable rating is warranted under Diagnostic Code 5260.  See VAOPGCPREC 09-04.  Thus, a 40 percent rating is warranted for the Veteran's left knee tendonitis with degenerative changes from the May 31, 2006, date of claim to December 3, 2006.  In this regard, the Board finds that there is no evidence within one year prior to the date of claim that supports a 40 percent rating.  See 38 C.F.R. § 3.400(o) (2011).

With respect to the left knee instability, prior to December 4, 2006, it had been rated as 10 percent under Diagnostic Code 5257.  

After a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee instability from the May 31, 2006, date of claim to December 3, 2006.  

The pertinent evidence of record consists of a November 2006 addendum in the VA treatment notes noting that the Veteran has an unstable left knee and a subsequent treatment note indicating that the Veteran has gait instability due to degenerative joint disease in the knee.  

Given the above, although the record shows that the Veteran had instability of the left knee, the degree of instability is not shown to be more than the separately assigned 10 percent rating for slight instability.  The Board observes that the Veteran is already assigned a 40 percent rating during this period for limitation of motion due to degenerative joint disease.  As discussed above, the medical evidence associated the gait instability with the degenerative joint disease.  Thus, the objective evidence of record fails to show that his disability had been manifested by more than slight recurrent subluxation or lateral instability to warrant a higher 20 percent rating under Diagnostic Code 5257 during this time period.  Nor is there medical evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, as described in Diagnostic Code 5258, which affords a 20 percent rating. 

B.  From May 1, 2007, to April 7, 2008

After a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee tendonitis with degenerative changes from May 1, 2007, to April 7, 2008.  


The pertinent evidence of record consists of a May 2007 VA examination report showing complaints of pain, stiffness, and weakness of the left knee.  Range of motion consisted of 120 degrees of flexion with pain beginning at 115 degrees and 0 degrees of extension, with no additional limitation of motion on repetitive use.

Given the above, even considering the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, the range of motion findings do not support a compensable rating under either Diagnostic Code 5260 or 5261.  As they do not even meet the criteria for a 0 percent rating under either code, a separate compensable rating under Diagnostic Code 5260 or 5261 is not warranted.  See VAOPGCPREC 09-04.  Thus, a rating in excess of 10 percent for left knee tendonitis with degenerative changes is not warranted during this time period.

The Board also finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee instability from May 1, 2007, to April 7, 2008.  

The pertinent evidence of record consists of a May 2007 VA examination report indicating no evidence of more than the separately assigned 10 percent rating for slight instability of the left knee.  Indeed, there was no clinical evidence of instability on physical examination; but the examiner did suggest that some instability would result from his left knee disability.  The examiner characterized the effects on his daily activities from none to mild.  This is consistent with the assigned 10 percent rating for slight instability.  The evidence of record during this time period does not reflect that the Veteran's left knee manifests dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, as described in Diagnostic Code 5258, which affords a higher 20 percent rating.

Given the above, the objective evidence of record shows that his disability had been manifested by no more than slight recurrent subluxation or lateral instability.  Thus, a higher 20 percent rating under Diagnostic Code 5257 is not warranted for this time period.


C.  August 1, 2008, to July 31, 2011

After a careful review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee tendonitis with degenerative changes from August 1, 2008, to July 31, 2011.  

The pertinent evidence of record consists of January and February 2010 VA treatment notes showing 95 degrees of flexion and 0 degrees of extension, a May 2010 treatment note showing normal range of motion of the extremities, an August 2010 treatment note showing full extension, a March 2011 treatment note showing 64 degrees of flexion and 8 degrees of extension, and a May 2011 treatment note showing full range of motion. 

Given the above, even considering the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59, the range of motion findings do not support a compensable rating under Diagnostic Code 5260 for limitation of flexion, and they only support a 10 percent rating under Diagnostic Code 5261 for limitation of extension.  However, his disability is already rated as 10 percent for this time period.  An even higher 20 percent rating is not warranted under Diagnostic Code 5261 as extension was not limited to 15 degrees.  As the limitation of flexion finding does not even meet the criteria for a 0 percent rating, even during what appears to be a flare-up in March 2011, a separate compensable rating under Diagnostic Code 5260 is not warranted.  See VAOPGCPREC 09-04.  Thus, a rating in excess of 10 percent for left knee tendonitis with degenerative changes is not warranted during this time period.

The Board also finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee instability from August 1, 2008, to July 31, 2011.  

Initially, the Board notes that the decision above reinstated the 10 percent rating for the Veteran's left knee instability, effective June 1, 2010.  Thus, to warrant a higher 20 percent rating for this period, the evidence must show moderate recurrent subluxation or lateral instability.

The pertinent evidence of record consists of an August 2010 VA treatment note showing no overt laxity with the knee at 0 degrees and slight laxity with the knee at 30 degrees, although it was noted that this was difficult to discern due to pain.

Given the above, the objective evidence of record shows that his disability had been manifested by no more than slight recurrent subluxation or lateral instability.  The Board notes that there was some difficulty discerning the level of laxity with the knee at 30 degrees; however, as it stands, the record shows no more than slight laxity.  Thus, a higher 20 percent rating under Diagnostic Code 5257 is not warranted for this time period.

D.  All Periods

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation. However, after review, the Board finds that no other diagnostic code provides for a higher or additional rating. In this regard, without any evidence of ankylosis, a higher rating is not warranted under Diagnostic Code 5256.  With no evidence of genu recurvatum of either knee, a compensable rating is not warranted under Diagnostic Code 5262 or 5263. 

In conclusion, a 40 percent rating is warranted for the Veteran's left knee tendonitis with degenerative changes from the May 31, 2006, date of claim to December 3, 2006; however, the preponderance of the evidence is against an even higher rating during that time and a rating in excess of 10 percent at any other time during the appeal period.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence is also against a rating in excess of 10 percent for left knee instability at any time during the appeal period.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

Right Knee Instability 

The Veteran is also seeking an increased rating for his right knee instability.  He filed his claim on May 31, 2006.

As indicated in the introduction, although the evaluation of the Veteran's disability since March 16, 2010, will be addressed in the remand portion of the decision below, the Board will proceed with the evaluation of the disability prior to March 16, 2010.

The Board notes that the Veteran testified during the July 2011 Board hearing that his right knee disability had worsened since the last VA examination in May 2007 and that the examination was inadequate as the examiner did not use a goniometer during range of motion testing.  However, the Veteran has not alleged any error in the examination regarding the instability and reexamination would not elicit any information on the status of the instability prior to March 16, 2010, the time period at issue.  Moreover, there is sufficient evidence to adjudicate the claim and the Board's decision on the claim is favorable to the Veteran.  Thus, the Board will proceed with the evaluation of his disability without further examination.

Prior to March 16, 2010, the Veteran's right knee instability had been rated as 10 percent under Diagnostic Code 5257.  As noted above, to warrant a higher 20 percent rating, his disability must have manifested in moderate recurrent subluxation or lateral instability.  

The pertinent evidence of record consists of an October 2006 VA treatment note indicating negative drawer signs (tests for ligamental stability), a February 2007 VA treatment note indicating moderate to severe medial/lateral laxity/instability, and a May 2007 VA examination report indicating no evidence of instability.  The Board observes that the moderate to severe instability found in February 2007 appears to represent a flare-up.  

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, from the May 31, 2006, date of claim to March 15, 2010,  the totality of the evidence indicates that his overall disability picture more nearly approximated moderate lateral instability.  Thus, a 20 percent rating is warranted under Diagnostic Code 5257.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  The Board finds that there is no evidence within one year prior to the date of claim that supports a 20 percent rating.  See 38 C.F.R. § 3.400(o).

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting a 20 percent rating for right knee instability from the May 31, 2006, date of claim to March 15, 2010; however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

As the reduction in evaluation of left knee instability from 10 percent to 0 percent was not proper, restoration of the 10 percent rating, effective June 1, 2010, is granted, subject to the provisions governing the award of monetary benefits.

A 40 percent rating for left knee tendonitis with degenerative changes from May 31, 2006, to December 3, 2006, is granted, subject to the provisions governing the award of monetary benefits.

A separate rating in excess of 10 percent for left knee instability from May 31, 2006, to December 3, 2006, is denied.

A rating in excess of 10 percent for left knee tendonitis with degenerative changes from May 1, 2007, to April 7, 2008, is denied.

A separate rating in excess of 10 percent for left knee instability from May 1, 2007, to April 7, 2008, is denied.

A rating in excess of 10 percent for left knee tendonitis with degenerative changes from August 1, 2008, to July 31, 2011, is denied.

A separate rating in excess of 10 percent for left knee instability from August 1, 2008, to July 31, 2011, is denied.

A 20 percent rating for right knee instability from May 31, 2006, to March 15, 2010, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

As noted in the introduction, the several issues are being remanded for the reasons and actions detailed below, as follows:  Entitlement to a rating in excess of 30 percent for left knee tendonitis with degenerative changes since November 1, 2011; a separate rating in excess of 10 percent for left knee instability since November 1, 2011; a rating in excess of 10 percent for right knee internal derangement with degenerative changes; and a separate rating in excess of 20 percent for right knee instability since March 16, 2010.  

The Veteran underwent surgery on the left knee on August 1, 2011, and the RO has assigned a 30 percent rating for left knee tendonitis with degenerative changes from November 1, 2011.  Although VA medical records since the surgery have been added to the claims file, including to the Veteran's Virtual VA file, none of the records provides adequate information to rate either the tendonitis or instability.  Thus, the RO should afford the Veteran a VA examination to determine the current severity of his left knee disabilities.

With respect to the evaluation of the Veteran's right knee internal derangement with degenerative changes and right knee instability, the last evidence of record is dates in March 15, 2010.  In view of the Veteran's history of receiving regular VA treatment for his knees, and in view of the fact that the most recent VA examination, which took place in May 2007, is more than 5 years old, the RO should afford him a VA examination to determine the current severity of his right knee disabilities.

Indeed, the record reflects that the Veteran continues to receive treatment at the Mountain Home VAMC and treatment notes dated through November 2011 are of record.  Thus, the RO should obtain any treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Mountain Home VAMC since November 2011.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the current severity of his left and right knee disabilities.  His claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted, to include range of motion testing using a goniometer.  The report should set forth all objective findings, particularly the current severity of symptoms.  The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

3.  After completing the above, readjudicate the remaining issues of entitlement to a rating in excess of 30 percent for left knee tendonitis with degenerative changes since November 1, 2011; a rating in excess of 10 percent for left knee instability since November 1, 2011; a rating in excess of 10 percent for right knee internal derangement with degenerative changes; and a rating in excess of 20 percent for right knee instability since March 16, 2010.  This review should include consideration of all additional evidence added to the record since the issuance of the July 2010 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


